    Case 7:19-cv-00409 Document 145-1 Filed on 05/12/21 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-409
                                       §
 6.10 ACRES OF LAND, MORE OR LESS,     §
 SITUATE IN HIDALGO COUNTY,            §
 STATE OF TEXAS; YOLANDA               §
 HERNANDEZ, ET AL.                     §
                                       §
                    Defendants.        §
___________________________________________________________________________

                                   ORDER
_____________________________________________________________________________

        The Court now considers the Stipulation for Order Establishing Just Compensation,

Distributing Funds on Deposit in the Registry of the Court, and Partial Final Judgment filed by the

United States of America and 7 of the named Defendants. IT IS HEREBY ORDERED AND

ADJUDGED that:

       1.    The full and just compensation payable by the United States to the 7 Defendants in

             agreement for the taking of Tract RGV-WSL-4004 shall be their proportionate share

             of the sum of nine-hundred-eighty-five dollars and eighteen cents ($985.18), plus any

             accrued interest earned thereon while on deposit, which sum is all inclusive and in

             full satisfaction of any claims of whatsoever nature by the 7 Defendants in agreement

             against the United States for the institution and prosecution of the above-captioned

             action.

       2.    Partial final judgment shall be and is hereby entered against the United States as to

             only the 7 Defendants in agreement in the amount of nine-hundred-eighty-five dollars


                                            Page 1 of 5
Case 7:19-cv-00409 Document 145-1 Filed on 05/12/21 in TXSD Page 2 of 5




       and eighteen cents ($985.18) for its taking of their interests in Tract RGV-WSL-4004,

       along with any accrued interest earned thereon while on deposit in the Registry of the

       Court.

  3.   The United States previously deposited twenty-five thousand and ten dollars

       ($25,010.00) into the Registry of the Court; title to Tract RGV-WSL-4004 vested in

       the United States by operation of law.

  4.   The Court previously granted the United States immediate possession of Tract RGV-

       WSL-4004 on February 6, 2020, and possession is not at issue.

  5.   The total sum of nine-hundred-eighty-five dollars and eighteen cents ($985.18) out

       of the total funds on deposit with the Registry of the Court with accrued interest shall

       be subject to all real estate taxes, liens, encumbrances, and charges of whatsoever

       nature existing against the interests in the property taken in this proceeding at the

       time of vesting of title in the United States, and all such real estate taxes, liens,

       encumbrances, and charges of whatsoever nature shall be payable and deductible

       from this amount.

  6.   The Clerk of Court shall, without further order of the Court, disburse the total sum of

       nine-hundred-eighty-five dollars and eighteen cents ($985.18) out of the total funds

       on deposit with the Registry of the Court, which remains on deposit in the Court’s

       Registry, along with any accrued interest earned thereon while on deposit, to be

       DISBURSED as follows:

          1) $463.55 shall be payable by check to Pedro J. Sanchez with accrued interest
             from date of deposit;

          2) $173.25 shall be payable by check to Andres Jackson with accrued interest
             from date of deposit;

                                       Page 2 of 5
Case 7:19-cv-00409 Document 145-1 Filed on 05/12/21 in TXSD Page 3 of 5




           3) $112.29 shall be payable by check to Ray Mata with accrued interest from
              date of deposit;

           4) $66.22 shall be payable by check to Gabriel Bryan Brewster with accrued
              interest from date of deposit;

           5) $66.22 shall be payable by check to Lewis Brewster with accrued interest
              from date of deposit;

           6) $66.22 shall be payable by check to James Brewster (a/k/a James Brian
              Brewster) with accrued interest from date of deposit; and

           7) $37.43 shall be payable by check to Rolando Olvera with accrued interest
              from date of deposit.

  7.   The 7 Defendants in agreement warrant (a) they were the shared owners of an

       undivided fee interest the Subject Property taken in this proceeding on the date of

       taking; (b) they have the exclusive right to their proportionate share of the

       compensation herein; excepting the interests of parties having liens, encumbrances

       of record, and unpaid taxes and assessments, if any; and (c) no other party is entitled

       to the same or any part thereof by reason of any unrecorded agreement.

  8.   In the event that any other party is ultimately determined by a court of competent

       jurisdiction to have any right to receive compensation for the interests in the property

       taken in this proceeding, the 7 Defendants in agreement shall refund into the Registry

       of the Court the compensation distributed herein, or such part thereof as the Court

       may direct, with interest thereon at an annual rate provided in 40 U.S.C. § 3116 from

       the date of receipt of the respective deposit by the 7 Defendants in agreement, to the

       date of repayment into the Registry of the Court.

  9.   The 7 Defendants in agreement shall be responsible for their own legal fees, costs,

       and expenses, including attorney fees, consultant fees, and any other expenses or

       costs.

                                       Page 3 of 5
Case 7:19-cv-00409 Document 145-1 Filed on 05/12/21 in TXSD Page 4 of 5




  10.   There being no outstanding taxes or assessments due or owing, the 7 Defendants in

        agreement are responsible for the payment of any additional taxes or assessments

        which they otherwise owe on the interests in the property taken in this proceeding on

        the date of the taking.

  11.   The 7 Defendants in agreement shall take no appeal from any rulings or judgments

        made by the Court in this action, and the parties consent to the entry of all motions,

        orders, and judgments necessary to effectuate this stipulated judgment.

  12.   The 7 Defendants in agreement shall save and hold harmless the United States of

        America from all claims or liability resulting from any unrecorded leases or

        agreements affecting the interests in the properties taken in this proceeding on the

        dates of their respective takings.

  13.   This Agreed Order is binding on the heirs, trustees, executors, administrators,

        devisees, successors, assigns, agents, and representatives of the 7 Defendants in

        agreement.

  14.   IT IS HEREBY ORDERED that partial judgment is entered against the United

        States in this case as to only the 7 Defendants in agreement. This case shall remain

        OPEN on the Court’s docket.

         DONE AND ORDERED, this ____ day of _____________________, 2021.



                                                       RANDY CRANE
                                                       United States District Judge




                                        Page 4 of 5
      Case 7:19-cv-00409 Document 145-1 Filed on 05/12/21 in TXSD Page 5 of 5




REVIEWED AND APPROVED AS TO FORM AND SUBSTANCE

COUNSEL FOR PLAINTIFF:

s/ Roland D. Ramos
ROLAND D. RAMOS
Assistant United States Attorney
Southern District of Texas No. 3458120
Texas Bar No. 24096362
1701 W. Bus. Highway 83, Suite 600
McAllen, TX 78501
Telephone: (956) 618-8010
Facsimile: (956) 618-8016
E-mail: Roland.Ramos@usdoj.gov
Attorney in Charge for Plaintiff

PRO SE DEFENDANTS:


By:     s/ Pedro J. Sanchez (with permission)
        PEDRO J. SANCHEZ


By:     s/ Andres Jackson (with permission)
        ANDRES JACKSON


By:     s/ Ray Mata (with permission)
        RAY MATA


By:     s/ Lewis Brewster (with permission)
        LEWIS BREWSTER


By:     s/ James Brewster (with permission)
        JAMES BREWSTER (a/k/a JAMES BRIAN BREWSTER)


By:     s/ Gabriel Bryan Brewster (with permission)
        GABRIEL BRYAN BREWSTER


By:     s/ Rolando Olvera (with permission)
        ROLANDO OLVERA


                                              Page 5 of 5
